Citation Nr: 0721238	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-24 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a thoracic spine 
disability.  

3.  Entitlement to service connection for a lumbar spine 
disability.  

4.  Entitlement to non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from June 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In his March 2004 Notice of Disagreement, the veteran 
complained of pain and swelling in his right knee.  The Board 
construes this as an informal claim for service connection 
for a right knee disability and refers it to the RO for 
adjudication.  


FINDINGS OF FACT

1.  The veteran's cervical, thoracic, and lumbar spine 
disabilities were not caused by his active military service 
from June 1969 to October 1970.  

2.  The evidence does not demonstrate that the veteran has 
ratable disabilities that are of sufficient severity to 
preclude the "average person" from obtaining and retaining 
substantially gainful employment, or that are of sufficient 
severity to preclude him from engaging in substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for cervical, thoracic, and lumbar 
spine disabilities is not established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

2.  The criteria for entitlement to non-service-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 1155, 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 
4.15, 4.16, 4.17 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  An April 205 VA CT scan of the 
thoracolumbar and cervical spines showed impressions of a 
slight bulge of the annulus at L3-L4 and L4-L5, hypertrophic 
changes of the facet joints at all levels and multiple 
degenerative changes with a mild left paracentral C6-7 disc 
protrusion.  Therefore, the veteran has disabilities for VA 
purposes.  

In a June 2007 statement, the veteran's representative stated 
that the veteran's service medical records (SMRs) were not in 
the claims folder.  The veteran's SMRs are in his claims 
folder and are negative for any diagnosis of or treatment for 
any back disability.  Additionally, there is no post-service 
medical evidence to provide a link between his current back 
disabilities and his period of active military service.  

At an October 2003 private medical examination, the veteran 
stated that his neck pain had its onset in 2003, over 30 
years after leaving service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

At the October 2003 examination, the veteran reported being 
thrown from a truck in Vietnam and injuring his thoracic 
spine.  The examination report stated that the veteran had a 
depigmented area of skin from a contusion to the thoracic 
spine that the veteran suffered in Vietnam.  The examiner 
specifically stated that no other records were reviewed in 
conjunction with the examination.  The October 2003 report 
indicates that the veteran sustained a thoracic spine injury 
in Vietnam.  However, it is clear that the statement reflects 
no more than a recording of medical history provided by the 
veteran, rather than an endorsement of that history as 
demonstrating an in-service etiology of the disorder.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The Board finds that the service and post-service medical 
treatment records, indicating a disorder that began years 
after service, outweigh the medical report cited above.  The 
Board finds that the preponderance of the evidence is against 
service connection for cervical, thoracic, and lumbar spine 
disabilities.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

Pension claim

Generally, pension is available to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities that are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2006).  Benefits payable are subject to 
limitations on annual income and net worth.  38 U.S.C.A. §§ 
1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.274.  Total disability 
is present when impairment of the mind or body renders it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A disability 
is permanent if the impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
C.F.R. § 3.340(b).  

There are several bases on which permanent and total 
disability for pension purposes may be established.  Total 
and permanent disability may be determined on the basis of 
the objective "average person" or subjective 
"unemployability" tests, or on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17.  See also Brown 
v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical 
framework for application in pension cases).  In addition, a 
person is considered to be permanently and totally disabled 
if such person is disabled as determined by the Commissioner 
of Social Security, or if he is a patient in a nursing home 
for long term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 
3.3(a)(3)(vi)(B).  

A finding of permanent and total disability based solely on 
"objective" criteria requires rating each disability under 
the appropriate Diagnostic Code (DC) of the VA's Schedule for 
Rating Disabilities, to determine whether the veteran has a 
combined 100 percent schedular evaluation for pension 
purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  
Permanent and total disability evaluations for pension 
purposes will be authorized, provided other requirements of 
entitlement are met, for congenital, developmental, 
hereditary, or familial conditions, as well as for 
disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. 
§ 3.342(b) (2006).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment. 38 U.S.C.A. §§ 1502, 
1521(a) (West 2002 & Supp. 2006); 38 C.F.R. § 4.17 (2006).  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  A 
veteran who is considered permanently and totally disabled 
under these criteria is then awarded a 100 percent schedular 
rating for pension purposes.  38 C.F.R. § 4.17 (2006).

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in an exceptional case, on an extraschedular basis, if the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background and other related factors.  38 
C.F.R. § 3.321(b)(2) (2006).

The veteran's DD 214 shows that he had active duty from June 
1969 to October 1970, during the Vietnam era.  Therefore, he 
has the required period of wartime service.

In December 2003, the veteran underwent a VA general medical 
examination.  At the time of the examination, he was 56 years 
old.  He reported being unemployed since June 2002, when he 
was a cashier at a convenience store.  He drank 4 to 6 beers 
a day, and smoked a pack of cigarettes a day for 40 years.  

After reviewing the veteran's lab studies, the examiner 
concluded that the veteran contracted hepatitis B or C from a 
blood transfusion he received while serving in the Republic 
of Vietnam.  

The veteran was alert and cooperative with the examiner.  His 
blood pressure was 160/100 at the beginning of the 
examination and 158/104 at the end.  His eardrums were 
thickened with diminished light reflex.  His nasal bones had 
been broken and he had a deviated septum with a convexity to 
the right, obstructing the right half of the nasal cavity.  
There was atrophy of the turbinates bilaterally.  The 
veteran's teeth were in poor repair.  His pharynx was 
reddened and his uvula was elevated from the midline.  

The veteran's neck was supple, with full range of motion.  
There was no flare-up and no carotid bruits.  He had no 
masses in his neck.  The veteran had full range of motion in 
his knees.  He complained of pain in his right knee and there 
was some crepitation.  There was no visible deformity or 
effusion in either knee.  The veteran had marked varicose 
veins with stasis dermatitis around his ankle and extending 
above the knees.  He had no peripheral edema.  The veteran 
had diminished filament light touch in his thumb, first, and 
second fingers of his left hand.  

The examiner provided diagnoses of hypertension, chronic 
alcoholism, probable hepatitis B and/or C, pain in the right 
knee of uncertain etiology, possible carpal tunnel syndrome 
in the left hand, bilateral varicose veins with statis 
dermatitis around the inner aspects of both ankles, a scar 
over his lower thoracic and upper lumbar vertebrae, bitten 
fingernails, likely chronic obstructive pulmonary disease, 
atrophy of the turbinates bilaterally with deviated septum, 
and thickening of both eardrums without obvious hearing loss.  

In October 2003, the veteran underwent a private medical 
examination for the Florida Department of Health Division of 
Disability Determinations.  The examiner stated that no other 
records were reviewed in conjunction with the examination.  

The veteran reported neck pain since 2003.  He reported 
occasional shooting pain to his left shoulder, and thoracic 
pain, which he attributed to a military injury.  He had no 
radiation of pain anteriorly into the anterior chest wall.  
He reported that his lumbar spine pain started "many years 
ago" and that it radiated into his left gluteal region and 
the left anterior thigh.  There was no loss of strength in 
upper and lower extremities, and the veteran's bladder and 
bowel functions were unchanged.  The veteran reported using 
over the counter medications for his pain.  He reported 
drinking a six pack of beer daily.  

Upon examination, the veteran was in no acute distress.  The 
examiner stated that "he appear[ed] to have some symptom 
magnification."  The veteran's ranges of motion in his 
cervical, thoracic, and lumbar spine were normal.  The 
veteran complained of pain at the extremes of flexion and 
extension of the lumbar spine and had volitional limitation 
of motion of the cervical spine at the extremes of motion.  
The veteran's strength in his upper and lower extremities was 
5/5, with no muscle wasting and normal muscle tone.  The 
veteran had a normal gait and stance.  His heel-shin test and 
heel-toe walk were normal.  

X-rays of his cervical spine showed a well-maintained 
cervical lordotic curve with narrowing of the C5-C6 
interspace with anterior and posterior spur formation.  X-
rays of the thoracic spine showed interspace narrowing in the 
lower thoracic spine with minimal endplate spur formation.  
X-rays of the lumbar spine showed a well-maintained lumbar 
lordotic curve.  There was some narrowing of the interspace 
between L2 and L3.  There was no spondylolsis or 
spondylolisthesis.  He had a spondylitic spur formation 
anteriorly between T12 and L1.  The veteran was diagnosed 
with cervical, thoracic, and low back pain.  

The examiner made a functional assessment of the veteran.  He 
could stand and walk for 6 to 8 hours per day.  He could sit 
for 6 to 8 hours a day.  He needed no assistive devices.  He 
could frequently lift and carry up to 20 pounds, and 
occasionally lift 40 to 50 pounds.  He was advised to avoid 
repeated bending, stooping, crouching, and crawling, but 
could "certainly do so occasionally."  He had no 
manipulative limitations such as reaching, handling, feeling, 
grasping, fingering, and pinching.  He had no relevant 
visual, communicative, or workplace environmental 
limitations.  The Board finds that this report provides 
evidence against this claim.   

VA treatment records show that the veteran was seen for neck 
and lower back discomfort.  In March 2005, the veteran 
complained of neck and lower back pain with no acute changes.  
Also in March 2005, the veteran complained of right knee 
pain.  In April 2004, the veteran complained of numbness and 
tingling in three fingers of his left hand.  

In January 2006, the veteran had CT scans taken of his spine.  
His cervical spine showed degenerative changes with no 
evidence of fracture, subluxation, compression, collapse, or 
destruction to the cervical vertebrae.  His lumbar spine 
showed degenerative changes in his vertebrae with narrowing 
of the 3-4 lumbar intervertebral disc space.  There was no 
evidence of fracture, subluxation, compression, collapse, or 
destruction to the lumbar vertebrae.  The veteran also had an 
x-ray of his shoulders, which was normal, and his knees, 
which showed mild degenerative changes in his right knee, 
providing more evidence against this claim.  

The Board finds that the facts and examinations cited above, 
especially the October 2003 private examination, provide very 
negative evidence against the veteran's claim.  The records 
discussed above are also entitled to great probative weight, 
as they consistently show that the level of the veteran's 
disability is not severe as to preclude employment.  His 
ranges of motion in his spine and right knee were normal and 
there was no evidence that his hypertension intervened with 
his ability to function.  Additionally, the October 2003 
examination report concluded that the veteran had no 
workplace limitations.  

The veteran's disabilities, if rated under the appropriate 
DCs of the rating schedule, would not combine to 100 percent.  
The RO has rated the veteran's hypertension (10 percent), 
varicose veins of the lower right extremity (10 percent), 
varicose veins of the left lower extremity, and deviated 
septum (both noncompensable) for the purposes of pension 
purposes.  The veteran's combined rating is 20 percent.  The 
veteran's cervical, thoracic, and lumbar spine conditions do 
not warrant compensable evaluations under any available DC 
for the spine because his ranges of motion are normal and 
there is no evidence of incapacitating episodes.  Even if a 
10 percent evaluation were awarded for the spine, his 
combined disability rating for pension purposes would not 
equal 100 percent.  38 U.S.C.A. § 4.71a (2002 and 2006), DCs 
5290, 5292, 5295 (2002), 5237, 5239, 5242 (2006).  

The highest possible evaluation the veteran could receive for 
his back disabilities would be a 10 percent evaluation under 
DeLuca, which requires that when an evaluation of a 
disability is based upon limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
DC, any additional functional loss the veteran may have 
sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

In August 2005, the Social Security Administration (SSA) 
granted disability benefits to the veteran.  SSA held that 
the veteran was disabled as of January 1, 2004, due to a back 
disorder and degenerative joint disease of the knee.  SSA 
found the veteran's disabilities severe enough to prevent him 
from working.  The SSA determination did not address 
transferability of the veteran's skills.  

The SSA uses different criteria from VA when determining 
whether a person is too disabled to work (for example, the 
veteran's age, which the VA can not use as a basis to grant a 
pension claim).  The Board finds that the August 2005 SSA 
disability determination is entitled to probative weight and 
that it provides some evidence in favor of the veteran's 
claim.  However, when analyzed in conjunction with the 
medical evidence of record, the Board finds that it does not 
provide enough positive evidence to be a basis upon which to 
grant the veteran's claim.  Simply stated, the medical 
evidence of record strongly supports the conclusion that the 
veteran's disabilities do not preclude employment.

The Board finds that the post-service medical record, as a 
whole, provides evidence against a finding that the veteran 
is not able to work as the result of his disorders, 
outweighing the SSA finding.  The limited nature of the 
nonservice connected disorders is seen within the entire 
medical record.  

In light of the above findings, it is evident that the 
veteran does not have disabilities that objectively warrant a 
permanent and total disability evaluation for pension 
purposes.  38 U.S.C.A. § 1502(a)(1).

The Board has also considered the "subjective" standard for 
pension eligibility.  Pension may be granted "where the 
evidence of record establishes that an applicant for pension 
who is basically eligible fails to meet the disability 
requirements based on the percentage standards of the rating 
schedule, but is found to be unemployable by reason of his or 
her disabilities, age, occupational background and other 
related factors."  38 C.F.R. § 3.321(b)(2).

The veteran is 60 years old and reported having three years 
of college education.  He has apparently been able to work as 
a clerk at a convenience store in 2002, a shipping and 
receiving clerk from 1999-2001, a painter from 1997-1998, a 
receiving and shipping clerk from 1995-1997, and an insurance 
salesman from 1983-1994.  The Board finds that his 
disabilities, as cited above, when evaluated in association 
with his educational attainment, occupational background, and 
age, are not subjectively shown to have precluded all kinds 
of substantially gainful employment.  The medical evidence 
stands against the veteran's contention that he could not 
work in prior jobs, such a clerk at a convenience store.           

In addition, the veteran does not have disabilities that 
would meet the "average person" test for permanent and 
total disability.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 
4.15, 4.16 (2006).  The veteran does not have an impairment 
of the mind or body that renders it impossible for the 
average person to follow a substantially gainful occupation.  
While he had back disabilities, the October 2003 functional 
assessment shows that he did not have workplace limitations, 
that he could sit or stand for 6-8 hours a day, and that he 
could lift 20 pounds regularly.  He also had normal ranges of 
motion and did not use or need assistive devices to function.  
He used over the counter medications to treat his pain.  

Evidence of record in this case also does not show that the 
veteran warrants consideration of entitlement to nonservice-
connected pension benefits on an extraschedular basis.  
Objective evidence of record does not show that the veteran 
is unemployable by reason of disability, age, education, and 
occupational history.  He has three years of college 
education and has been employed as a clerk at a convenience 
store, a shipping and receiving clerk, a painter, a receiving 
and shipping clerk, and an insurance salesman.  He is 60 
years of age and his acquired disabilities, in and of 
themselves, would not preclude him from employment. 

Additionally, none of his disabilities are 40 percent 
disabling or more, and he does not have sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  A veteran who is considered permanently and totally 
disabled under these criteria would be awarded a 100 percent 
schedular rating for pension purposes. 38 C.F.R. § 4.17 
(2006).  As discussed above, the veteran's back disorder 
would not meet the criteria for 40 percent evaluation, 
because, at most, they would warrant a 10 percent evaluation 
under DeLuca.  

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, the 
veteran's claim for entitlement to nonservice-connected 
pension benefits is denied.  
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in September 2003, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The September 2003 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, the January VCAA follow-up letter 
did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
September 2003 VCAA letter is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Moreover, neither the 
veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, SSA records, VA medical 
records, private medical records, and VA examinations.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for a cervical spine disability is denied.  

Service connection for a thoracic spine disability is denied.  

Service connection for a lumbar spine disability is denied.  

Entitlement to non-service-connected pension benefits is 
denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


